Citation Nr: 1727639	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-36 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent prior to September 30, 2014, and in excess of 30 percent for migraine headaches thereafter.

2.  Entitlement to an increased rating in excess of 20 percent for residuals of a back injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The matter has subsequently been transferred to the RO in Waco, Texas.

In February 2012, the Board remanded the matter to afford the Veteran a hearing. 

In an August 2015 rating decision, the RO granted an increased rating of 30 percent for the Veteran's service-connected migraines, with an effective date of January 20, 2015.  Subsequently, a January 2016 rating decision assigned an earlier effective date of September 30, 2014, for the 30 percent rating.

The Veteran and his spouse testified at an April 2016 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher disability rating includes a claim for a TDIU where a veteran asserts that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue.  During the April 2016 Travel Board hearing, the Veteran testified that he had not worked since February 2002 and that he did not believe he would be able to hold down a job due to his service-connected migraines and back disability.  Accordingly, the Board has characterized the issues on appeal so as to include a claim of entitlement to a TDIU.

The issues of entitlement to an increased rating in excess of 20 percent for residuals of a back injury and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran experienced migraines including very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

For the entire period on appeal, the Veteran was entitled to an evaluation of 50 percent for migraines, which is the highest schedular rating for migraines.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

In February 2012, the Board remanded the Veteran's claim to afford the Veteran a hearing.

The Veteran was afforded a Travel Board hearing in April 2016.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Veteran's migraines have been rated as 10 percent disabling prior to September 30, 2014, and 30 percent disabling thereafter, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The term "prostrating attack" is not defined in regulation or case law, but can be defined as extreme exhaustion or powerlessness.  Cf. Fenderson, 12 Vet. App. at 126-27 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed. 2012).

"Inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  It has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.

In this regard, the Court has explained that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16.  In Pierce, the Court discussed the notion that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, the decision mentions that VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-47.

Reviewing the relevant evidence of record, in a January 2007 VA treatment record, the Veteran reported having three to four migraines per week during hot weather, and one to two per week in cool weather.  He was experiencing some phonophobia, less photophobia, some nausea, but no vomiting.

The Veteran was afforded a VA examination in October 2007, during which he reported experiencing migraines daily with no associated nausea or vomiting.  He reported that light and noise made the migraines worse.  He stated that he experienced migraines with more frequency, intensity, and duration in the summer.  With medication, the migraines lasted 15 minutes to two or three hours.  Without medication, the migraines would last all day.  He reported incapacitating episodes four or five times each month, which consisted of back headaches so severe that he had to lie down and could not function, lasting from one hour up to eight to 10 hours.  According to the Veteran, prophylactic medications were not effective.  At the time of the examination, the Veteran reported he was not working.

In a June 2010 VA treatment record, the Veteran reported experiencing migraines four to five times per month.  In a VA treatment record dated in February 2011, the Veteran reported having migraines two to three times per week, especially if he was over heated.  He stated that he had to lie down as a result.  He reported that medication was effective if he took it early enough.

Between June 2013 and January 2014, the Veteran reported that he experienced migraines five to six times each month, which were responsive to medication if he took it soon after onset.  See June 2013 private treatment record; September 2013 private treatment record; October 2013 private treatment record; January 2014 private treatment record.  In a February 2014 private treatment record, the Veteran reported that his migraines had reduced to once per week in response to a new medication.  

In a June 2014 private treatment record, the Veteran reported an increase in his migraines to three to five each week.  The Veteran reported that he had stopped taking a prescribed medication because he did not feel it was effective.  He stated that his migraines were accompanied by nausea, photophobia, sonophobia, dizziness, blurred vision, and irritability.  The Veteran further reported that he had tried multiple preventative and abortive medications in the past without relief.

In July 2014 private treatment record, the Veteran reported that his migraines persisted.  He reported that he had at least a dull mild headache on a daily basis.  Approximately three to four times per week he experienced more severe migraines, in which pain was accompanied by photosensitivity, phonophobia, and nausea.  He reported that medication dulled the pain but did not relieve it.  He stated that his migraines usually persisted for a day, but at their worst had lasted for four to five days.

In VA treatment records dated in August 2014 and March 2015, the Veteran reported experiencing migraines three to four times per week.  The migraines were accompanied by photophobia and nausea, but no vomiting.

In June 2015, the Veteran reported he was experiencing increased and more frequent migraines.  He reported that he had migraines at least once per week and sometimes one per day.
The Veteran was afforded a VA examination in June 2015 for migraines.  The Veteran reported experiencing migraines four or five times per week, which were worse with exertion and heat.  He stated that the migraines lasted between one and four hours.  The examiner noted that the Veteran experienced prostrating episodes once every month, but did not have very prostrating episodes and prolonged attacks of migraines productive of severe economic inadaptability.  The examiner opined that the Veteran's migraines did not impact his ability to work.  The examiner further opined that the Veteran had a combination of migraines, cervicogenic headaches, as well as headaches secondary to sleep apnea, but the Veteran was unable to differentiate between any of the headaches.

In a November 2015 VA treatment record, the Veteran reported having three to five migraines per week.  

Finally, during an April 2016 hearing, the Veteran described his migraines as disabling to a point where he spends two to three hours a day laying in the bed, three to four times a week.  During a migraine, the Veteran stated that he occasionally has nausea or vomits, and he has no appetite.  The Veteran explained that he currently receives Social Security Disability income, and that when he was working he would be sent home from work due to his inability to function as a result of the migraines.  He estimated that if he were still working, he would miss two to three days per week of work due to migraines.  

After considering the totality of the evidence currently of record and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's migraines more nearly approximate the criteria for a 50 percent rating for the entire period on appeal.  

First, the Veteran is competent and credible to report what he feels, such as the severity of headache-related pain.  Accordingly, the Board finds that his statements are credible as to the matter of frequency and severity of his migraines.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Notably, as set out above, the Veteran has consistently reported that his migraine headaches are severe in nature, occur very frequently, are at times prolonged, and impact his ability to function.  The Veteran's competent reports are sufficient to demonstrate that his migraines are "prostrating" in nature.  

In regard to frequency, the Board notes that at a minimum, the Veteran reported experiencing migraines with a frequency of at least once per week.  See February 2014 private treatment record.  A frequency of once per week is significantly higher than the frequency of once per month contemplated by a 30 percent rating, and the Board notes that the Veteran reported having attacks much more frequently at times, including up to one per day, and occasionally lasting multiple days.  See, e.g., July 2014 private treatment record; June 2015 VA treatment record.  Therefore, the Board finds that the Veteran's migraines occurred very frequently during the entirety of the period on appeal. 

In regard to severity, the Board finds the Veteran's attacks were sometimes completely prostrating, prolonged, and productive of severe economic inadaptability throughout the period on appeal.  See, e.g., October 2007 VA examination; June 2014 private treatment record; July 2014 private treatment record; April 2016 hearing transcript.  The Board finds that if uncontrolled, prolonged attacks of this severity could render the Veteran helpless and powerless to adapt economically.  

The Board notes that the June 2015 VA examiner noted that the Veteran only experienced prostrating episodes once per month, and did not have very prostrating episodes and prolonged attacks of migraines productive of severe economic inadaptability.  However, the examiner provided no reasoned medical opinion to support such a finding, and it appears to be contradicted by other evidence of record.  As such, the Board affords the opinion less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the Veteran's migraine symptoms more nearly correspond with the 50 percent disability rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the entire period on appeal.

As 50 percent is the highest rating for migraines under DC 8100, this grant represents a complete grant of this appeal.  38 C.F.R. § 4.124a.


ORDER

Entitlement to the maximum schedular rating of 50 percent for migraines for the entire period on appeal is granted.


REMAND

The Veteran was last afforded a VA examination for his back disability in November 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, subsequent to the November 2010 VA examination, the Veteran underwent a lumbar laminectomy with fusion in August 2011 and a lumbar discectomy with fusion in April 2016.  See August 2011 VA treatment record; April 2016 private treatment record.  Additionally, during the November 2010 VA examination, the Veteran reported that he could perform all of the activities of daily living and only needed occasional assistance to get out of the tub.  However, during the April 2016 hearing, the Veteran's wife testified that she has had to help the Veteran get out of a chair and into the bed, has to help him bathe, and has to lay out his clothes because he cannot reach into the closet.  As there is an indication that the Veteran's disability has increased in severity since his last VA examination, the Board finds that a new VA examination is appropriate.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

In addition, as noted above, the Veteran has indicated that he is unable to work due to service-connected migraines and back disability.  Pursuant to this Board decision, the Veteran has been granted a 50 percent disability evaluation for migraines effective September 26, 2007.  The Veteran therefore has a combined disability rating of 70 percent, as well as a single disability rated at 40 percent or greater, and thus meets the minimum percentage requirements for a TDIU as set forth in 38 C.F.R. § 4.16(a).  The Board concludes that a claim for TDIU should be developed, to include obtaining information about the Veteran's relevant employment history.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, obtain any relevant private treatment records that have not already been associated with the claims file.  Also, obtain all relevant VA treatment records dated from February 2016 to the present.

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the current severity of the Veteran's service-connected back disability.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should specifically address the following:

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.

If the examiner is unable to conduct any of the required testing he or she should clearly explain why that is so.

The examiner should specifically identify any evidence of radiculopathy due to the service-connected back disability, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  Any functional impairment of the extremities due to the Veteran's service-connected lumbar spine disability should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

The examiner is asked to comment on the impact of this disability on the Veteran's ability to work.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Develop the Veteran's claim for TDIU that was raised as part of his claim for an increased rating, to include obtaining any employment history records.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


